Citation Nr: 0012320	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-47 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1945.  He is in receipt of the Combat Infantryman Badge and 
the Purple Heart Medal.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision from the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss and tinnitus.  The issues on appeal were 
originally before the Board in June 1998 at which time they 
were remanded.  At that time the Board noted that, at the 
time of the original (August 1990) rating decision denying 
service connection for "hearing loss," the veteran had only 
claimed right ear hearing loss.  Thus, the denial of service 
connection for only right ear hearing loss was deemed to have 
become final inasmuch as the veteran had not appealed the 
August 1990 rating decision.  In the June 1998 remand the 
Board also noted that the question regarding the right ear 
was whether new and material evidence had been submitted to 
reopen the claim and remanded the case, in part, for the RO 
to consider that matter.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
tinnitus and left ear hearing loss are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  In a rating decision dated in August 1990, the RO denied 
service connection for right ear hearing loss and notified 
the veteran of that decision; he did not appeal.

3.  The evidence received subsequent to the RO's final August 
1990 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for right ear hearing 
loss.  


CONCLUSIONS OF LAW

1.  The claims for service connection for tinnitus and left 
ear hearing loss are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The August 1990 RO decision that denied service 
connection for right ear hearing loss became final.  38 
U.S.C. §4005(c)(1988) [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1990) [38 C.F.R. § 20.1103(1999)].  

3.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the service medical records reveals that at 
induction into service the veteran underwent whispered voice 
testing, which resulted in a score of 15/15 bilaterally.  The 
report of the induction examination is negative for notation 
of any ear defects or hearing loss.  Service medical records 
reflect treatment for shell fragment wounds of both lower 
extremities.  No audiological testing appears to have been 
conducted during the veteran's period of service and no 
discharge examination report is contained in the service 
medical records.  The veteran was discharged based on 
disability of the left lower extremity as shown in the 
"Certificate of Disability for Discharge."  That document 
identified no other disabilities existing at the time of 
service discharge.

The veteran initially applied for VA benefits in August 1945, 
specifying residuals of shrapnel wounds to the left lower 
extremity.  He claimed no other disabilities.

At the time of VA examination in May 1948, conducted 
primarily to assess the veteran's lower extremity wounds, no 
complaints of ear problems or hearing loss were noted.  The 
examiner noted the veteran's ears to be normal.  The veteran 
was able to hear ordinary conversation at 20 feet 
bilaterally.

When the veteran was examined by the VA in September 1950, he 
denied medical treatment since the date of the prior VA 
examination.  No complaints relevant to any ear problems or 
hearing loss were noted. His ears were normal and he could 
hear ordinary conversation at 20 feet bilaterally.  At the 
time of VA examination conducted in April 1956, there was no 
reference to any ear/hearing problems.  

The reports of VA hospitalization from August to September 
1956 for acute appendicitis and in June 1962 for lumbosacral 
strain are negative for relevant notations. 

In May 1968, the veteran presented at a VA medical facility 
with complaints of acute discomfort in both ears.  He was 
admitted for hospitalization with a primary diagnosis of 
acute bilateral external otitis, stated to have probably 
started as a fungus infection.  At that time the veteran gave 
a history of his ears running for three years.  The examining 
physician also noted swelling of the parotids.  The hospital 
report reflects no complaints or findings of hearing loss or 
tinnitus. 

The next medical evidence of record consists of reports of VA 
outpatient treatment from February to October 1982 for 
orthopedic complaints.  VA outpatient reports dated from 
March through August 1987, again reflect orthopedic 
complaints.  Records dated in July and August 1987 also show 
that the veteran was referred for hearing aid evaluation.  A 
right ear hearing aid was provided.

The report of VA examination conducted in May 1988 to 
evaluate the veteran's shrapnel wounds reflects no relevant 
complaints or findings.  

VA outpatient records dated from February 1989 to April 1990 
reflect treatment for orthopedic complaints and other health 
problems unrelated to hearing loss.  

In July 1990 the RO received the veteran's claim for service 
connection for right ear hearing loss.  Subsequently, records 
of VA outpatient treatment dated in June and July 1990 were 
associated with the claims.  In June, the veteran presented 
with a three-day history of vertigo, especially when turning 
his head to the right.  The examining physician noted a 
hearing aid in the veteran's right ear.  Physical examination 
revealed a positive response to nystagmus testing on the 
right.  The veteran's ear canals and tympanic membranes were 
normal.  The impression was benign positional vertigo.  
Another record dated in June 1990 shows diagnoses of 
vertigo/rule out Meniere's syndrome, and right ear deafness.  
A record dated in July 1990 includes notation of chronic 
tinnitus and positional vertigo.  The examining physician 
noted that audiologic findings were unchanged from July 1987 
and indicated bilateral sensorineural hearing loss with good 
discrimination.  The impressions were benign positional 
vertigo and presbycusis.  

By rating decision dated in August 1990, the RO denied the 
veteran's claim of service connection for hearing loss in the 
right ear.  The RO notified the veteran of that decision and 
of his procedural and appellate rights by letter dated in 
September 1990.  The veteran did not appeal.   

A VA outpatient record dated in October 1990 notes that the 
veteran's tympanic membranes were clear and that his benign 
paroxysmal positional vertigo had cleared.  

Reports of VA examinations conducted in August 1991 and April 
1993 in regard to the veteran's shrapnel wounds do not refer 
to any ear/hearing problems.  At the time of an April 1993 
social survey the veteran claimed to have hearing loss.  No 
relevant complaints or findings were noted at the time of a 
March 1994 VA psychiatric examination.   

In July 1996, the RO received a statement in which the 
veteran requested that his claim based on hearing loss be 
reopened.  By rating decision dated in August 1996, the RO 
denied entitlement to service connection for hearing loss and 
for tinnitus.  

In September 1996 the RO received additional records of VA 
outpatient treatment and hospitalization dated from January 
1995 to June 1996.  Those records reflect treatment and 
evaluations for various medical problems unrelated to the 
ears/hearing. 

Pursuant to the Board's June 1998 remand, the RO asked the 
veteran to indicate when he was first seen after service for 
hearing loss or tinnitus and to identify any medical care 
providers from whom he had received relevant treatment.  In 
August 1998 he reported that he could not remember when he 
was first treated for his hearing condition.  He further 
reported he had always sought treatment at the VA Medical 
Center (VAMC) located in Shreveport, Louisiana.  

The RO requested the veteran's VA outpatient treatment 
records from the Shreveport VA Medical Center and received 
records dated from February 1986 to July 1998.  The records 
include duplicates of records on file at the time of the 
August 1990 RO decision, which denied service connection for 
hearing loss.  The additional records reflect that the 
veteran was issued a new hearing aid in May 1994.  In October 
1997, he sought treatment for dizzy spells, and it was noted 
that he had decreased hearing in his right ear and used a 
hearing aid.  The assessment was positional vertigo.  A 
separate clinical record dated in October 1997 reflects a 
history of inner ear problems.  The diagnostic impression was 
bilateral otitis media and dizzy spells.  Otitis media was 
included as an assessment when the veteran was seen in 
November 1997.  In December 1997 it was noted that he was 
seen as a follow up for otitis media and was still 
complaining of vertigo and dizziness.  The pertinent 
assessment was positional vertigo.  

A VA clinical record dated in February 1998 notes that the 
veteran's last audiogram was conducted in 1990 and revealed 
bilateral sensorineural hearing loss, right greater than 
left.  It was also noted an audiogram was needed in order for 
the audiology department to adjust the veteran's hearing 
aids.  

II.  Laws and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and an organic 
disease of the nervous system, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991) [formerly 38 U.S.C. § 4005(c) (1988)];  38 C.F.R. 
§ 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).




III.  Initial Considerations

It is noted that the veteran has alleged that hearing loss 
and tinnitus were caused by his exposure to weapons fire 
during combat in Europe.  However, there is no specific 
argument that hearing loss or tinnitus actually had its onset 
during service.  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by service records, medical records, and pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  In Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995), the Court held that 
where the determinative issue involves medical etiology or 
diagnosis, competent medical evidence is required, but where 
the determinative issue does not require medical expertise, 
lay testimony may suffice by itself.  See also Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); see also, Savage v. 
Gober, 10 Vet. App. 489 (1997).  In that regard, the Board 
further notes that combat veterans are afforded special 
consideration, i.e., in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); see 
also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis: 1) Has the claimant produced 
"satisfactory lay or other evidence of such injury or 
disease."  "Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service"; 2) Is the 
proffered evidence "consistent with the circumstances, 
conditions, or hardships of such service"; and 3)  Once the 
first two steps are met, the Secretary will accept the combat 
veteran's evidence as sufficient proof of service incurrence, 
even if no official record of such incurrence exists, unless 
the government can met the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette, 
82 F.3d at 393.  

In this case there is no direct evidence of record showing 
that the veteran incurred any specific acoustic trauma during 
service or that he had hearing loss or tinnitus until many 
years after service.  However, he served with an infantry 
regiment during World War II, sustained multiple shell 
fragment wounds, and is in receipt of awards indicating that 
he engaged in combat with the enemy.  Thus, as noted above, 
noise exposure, such as from gunfire, clearly is consistent 
with the circumstances, conditions, and hardships of the 
veteran's infantryman service.  See 38 U.S.C.A. § 1154(b); 
Caluza, supra.

It must be noted that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Thus, the 
veteran's claims must still be supported by competent medical 
evidence showing a nexus between a current disability and 
service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

IV.  Tinnitus Analysis

The threshold question to be answered in the matter of 
tinnitus is whether the veteran has presented evidence of a 
well-grounded claim.  Under the law, a person who submits a 
claim for benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has also set forth the 
parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  See  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

In the instant case the veteran's service medical records are 
completely negative for any notation relevant to tinnitus and 
the veteran has not actually alleged that tinnitus was 
present in service.  In fact, the initial documentation of 
tinnitus was many years after service and there was no 
history reported that it had had its onset during or shortly 
after service.  In that regard, the Board further notes that 
although the veteran filed a claim for VA disability benefits 
immediately upon discharge from service, and despite 
reporting for multiple VA examinations and other outpatient 
evaluations, the record shows no complaints relative to the 
veteran's ears until 1968, already many years after service, 
and only one notation of tinnitus, which was in July 1990.  
Again, the Board recognizes that the veteran is competent to 
report exposure to noise during his period of military 
service and is also competent to report symptoms such as 
head/ear noises either during or subsequent to service.  
However, he is not competent to diagnose tinnitus, or to 
provide a competent opinion relating such to service, 
including in-service noise exposure.  See Brock, Libertine, 
Caluza, supra.  

Since the competent evidence neither tends to show that the 
veteran's tinnitus had its onset during active service or 
that any current tinnitus is related to service, including 
in-service noise exposure, the claim must be denied as not 
well grounded.  38 C.F.R. § 3.303; Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim regarding tinnitus.  Thus, the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

V.  Left Ear Hearing Loss Analysis.  

The Board finds, as set out above, that the veteran is a 
combat veteran and was exposed to the noise of gunfire during 
active duty.  

With regard to the question of the existence of current left 
ear hearing disability, the Board notes that VA outpatient 
treatment records reference audiograms that are not 
associated with the claims file despite attempts to obtain 
such evidence.  Although the RO did obtain medical records 
from the Shreveport VA Medical Center and such records 
contain references to audiology, there are no reports of any 
audiological evaluations among the Shreveport records.  Thus, 
the extent of any left ear hearing loss is unknown.  However, 
even assuming the veteran has left ear hearing loss meeting 
the criteria of 38 C.F.R. § 3.385, the fact remains that 
there is no competent evidence linking left ear hearing loss 
to any incident of active duty, including nose exposure.  

The evidence of record shows initial complaints of hearing 
loss in the 1980's, more than 30 years after the veteran's 
discharge from active duty.  Although the veteran sought 
treatment for ear problems in May of 1968, it was for ear 
discomfort of recent onset and no problems with hearing 
acuity were noted.  The first clinical evidence of any 
hearing loss was in 1982 and this involved the right ear.  
None of the clinical records pertaining to the veteran's ear 
problems or hearing loss link hearing loss to active duty, 
including noise exposure, or tend to show that hearing loss 
was present to a compensable degree within one year of 
discharge.  

As reported above, the veteran is a lay person and is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, although the veteran has 
expressed his belief that his current hearing loss and was 
caused by exposure to weapons' fire during service, medical 
evidence to that effect is necessary to support a well 
grounded claim.  The veteran's allegations as to the etiology 
of his left ear hearing loss cannot serve to well-ground his 
claim.  

As there is no competent evidence of record linking any 
current left ear hearing loss to active duty, including nose 
exposure, the claim of entitlement to service connection for 
left ear hearing loss must be denied as not well-grounded.  
38 C.F.R. § 3.303; Caluza, supra.

The veteran has not identified any medical evidence that has 
not been submitted or obtained, which will support a well-
grounded claim of entitlement to service connection for left 
ear hearing loss.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).

VI.  Right Ear Hearing Loss Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for right ear hearing loss, which was 
denied by the RO in August 1990.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

     In order to reopen a finally denied claim there must be 
new and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In the instant case, the basis of the RO's August 1990 denial 
of service connection for right ear hearing loss was the lack 
of evidence showing that the veteran had hearing loss related 
to his period of service.  Since that time additional 
evidence in the form of the veteran's statements and VA 
outpatient and examination reports has been received.  After 
a review, the Board concludes that such evidence is not new 
and material to warrant reopening the claim.

With respect to the veteran's own statements, such are 
primarily recountings of his previously stated history of 
exposure to noise during his combat service and as such are 
not new.  Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
In any case, the veteran is not shown to be qualified to 
render a competent opinion as to a nexus between current 
right ear hearing loss and service, including noise exposure.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As set out 
above, although the Board acknowledges the veteran's combat 
status, such does not suffice to establish that any current 
right ear hearing disability is related to in-service noise 
exposure or any other incident of service.  Rather, what is 
needed to reopen his claim is a competent medical opinion 
showing that he has a current right ear hearing disability 
that is related to noise exposure or other incident of 
military service.  See Brock, 10 Vet. App. at 162, Libertine 
9 Vet. App. at 524.

The Court, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principal of Grottveit v. Brown, 5 Vet. App. 91 
(1993), to hold that if lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  The veteran's 
assertions are therefore insufficient to reopen his claim.

Although there is additional new evidence in the form of VA 
examination and outpatient records, such evidence only refers 
to right ear hearing loss many years after service.  While 
this evidence is new, as it was not of record at the time of 
the August 1990 rating decision, it is not material as it 
does not indicate in any way that the veteran has hearing 
loss disability in the right ear of service onset, that was 
manifested to a compensable degree within one year after 
service, or that is related to in-service noise exposure or 
to any other incident of active service.  The Court has held 
that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

Thus, the Board finds the veteran has not submitted 
additional evidence which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim.  As new and material evidence has not been 
submitted to reopen the veteran's claim for service 
connection for right ear hearing loss, the first element has 
not been met.  Accordingly, the Board's analysis of this 
issue must end here.  Butler, 9 Vet. App. at 171.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for tinnitus and left ear 
hearing loss, the appeals are denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
right ear hearing loss, the appeal is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

